          Case 1:20-cv-07567-JMF Document 28 Filed 02/03/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 RONALD BOURCICAULT
                                Plaintiff,            Civil Action No. 1:20-cv-07567 (JMF)(KNF)

 v.
                                                                      JUDGMENT

 BELLE FLEUR FLOWERS, LLC, BELLE
 FLEUR, LLC, all d/b/a “BELLE FLEUR”,
 MARILYN WAGA AND MEREDITH WAGA
 PEREZ, along with any other affiliated entities
 Jointly and Severally,

                               Defendants.

        WHEREAS, pursuant to Rule 68(a) of the Federal Rules of Civil Procedure, Defendants,

Belle Fleur Flowers, LLC d/b/a “Belle Fleur Belle Fleur Flowers LLC, d/b/a as “Belle Fleur”

(improperly pled as “Belle Fleur, LLC”) Marilyn Waga and Meredith Waga Perez (“Defendants”),

made an offer to allow judgment to be taken against them jointly in this action in the amount of

Ninety Five Thousand Seven Hundred Fifty Dollars ($95,750.00), which is inclusive of all

attorneys’ fees, all costs, and other damages of any kind sought by Plaintiff in this action (“Offer

of Judgment”) (DE #23); and

        WHEREAS, Plaintiff Ronald Bourcicault provided notice that he has accepted

Defendants’ Officer of Judgment (DE #24);
                          rd
      IT IS ON THIS ____ 3 day of February 2021,

        ORDERED THAT Judgment be entered against Defendants jointly in the amount of

Ninety Five Thousand Seven Hundred Fifty Dollars ($95,750.00), inclusive of all attorneys’ fees,




26546113v.1
          Case 1:20-cv-07567-JMF Document 28 Filed 02/03/21 Page 2 of 2




all costs and other damages of any kind sought by Plaintiff in this action.

        IT IS FURTHER ORDERED THAT, the Clerk of Court is directed to enter judgment

consistent with this accepted Offer of Judgment and close the case.



                                              ____________________________________

                                                   Hon. Jesse M. Furman, U.S.D.J.
       February 3, 2021
Dated: _______________




26546113v.1
